United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3183
                                    ___________

Glenn R. Waite,                        *
                                       *
            Appellant,                 *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the District
Douglas D. Delair; Delair & Delair,    * of Nebraska.
                                       *
            Appellees.                 *         [UNPUBLISHED]
                                  ___________

                           Submitted: February 7, 2001

                                Filed: February 13, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Glenn R. Waite appeals from the district court’s1 adverse grant of summary
judgment in his legal malpractice action. For the reasons stated in the district court’s
order, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-